Citation Nr: 1719133	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-21 929 A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected thoracolumbar spine disability.

2.  Whether the severance of service connection for left lower extremity peripheral neuropathy secondary to the service-connected thoracolumbar spine disability was proper.

3.  Whether the severance of service connection for bladder dysfunction secondary to the service-connected thoracolumbar spine disability was proper.

4.  Whether the severance of service connection for erectile dysfunction (ED) secondary to the service-connected thoracolumbar spine disability was proper.

5.  Whether the discontinuance of special monthly compensation (SMC) for loss of use of a creative organ was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to September 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is in the record.  In August 2015, the Board remanded the matters for additional development.

The Board's August 2015 remand also addressed the matter of whether service connection for right lower extremity peripheral neuropathy should be restored.  A May 2016 rating decision granted service connection for right lower extremity radiculopathy, rated 10 percent, effective June 1, 2013.  The Veteran has not expressed disagreement with that decision, and the matter is no longer before the Board.
The issue of rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The evidence of record does not establish that the award of service connection for left lower extremity peripheral neuropathy due to service-connected thoracolumbar spine disability was clearly and unmistakably erroneous.

2.  The evidence of record establishes that the award of service connection for bladder dysfunction was clearly and unmistakably erroneous because the Veteran is not shown to have such disability as caused or aggravated by his service-connected thoracolumbar spine disability.

3.  The evidence of record establishes that the award of service connection for ED was clearly and unmistakably erroneous because the Veteran is not shown to have such disability as caused or aggravated by his service-connected thoracolumbar spine disability. 

4.  As of June 1, 2013, the Veteran did not meet the statutory requirements for payment of SMC based on the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for left lower extremity peripheral neuropathy due to service-connected thoracolumbar spine disability was not proper.  38 U.S.C.A. §§ 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2016).

2.  The severance of the award of service connection for bladder dysfunction due to service-connected thoracolumbar spine disability was proper.  38 U.S.C.A. §§ 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2016).

3.  The severance of the award of service connection for ED due to service-connected thoracolumbar spine disability was proper.  38 U.S.C.A. §§ 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2016).

4.  The discontinuance of the award of SMC based on the loss of use of a creative organ, effective June 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.350, 3.500 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This duty does not apply to claims such as those involving the issue of whether the severance of service connection was proper, which involve other due process considerations that have been met in this case.  See 38 C.F.R. §§ 3.103, 3.105.  More specifically, the Veteran was notified of the proposal to sever service connection for left lower extremity peripheral neuropathy, bladder dysfunction, and ED due to service-connected thoracolumbar spine disability, as well as the proposal to discontinue SMC for loss of use of a creative organ, in a May 2012 rating decision and accompanying notification letter.  These documents provided the Veteran with detailed reasons for the proposed severances and discontinuance and informed the Veteran of the type of information or evidence he could submit in response and his rights to a personal hearing and to representation.  The documents also informed the Veteran that unless additional evidence was received within 60 days, benefits would be severed.  Service connection was subsequently severed in March 2013 effective June 1, 2013.  The Board finds that the Veteran was provided due process and the matters are ready for adjudication. 

Legal Criteria, Factual Background, and Analysis

Severances of service connection - Factual background

In March 2011, the AOJ awarded service connection for bladder dysfunction, left lower extremity peripheral neuropathy, and erectile dysfunction, each as secondary to the service-connected disability of intervertebral disc syndrome (IVDS) of the lumbar spine.  In May 2012, the AOJ notified the Veteran that it planned to sever service connection due to the determination that clear and unmistakable error had been made.  Service connection was severed in a March 2013 rating decision. 

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether clear and unmistakable error was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

Based on the foregoing, the Board must determine whether the March 2013 rating decision was clearly and unmistakably erroneous in granting service connection for left lower extremity peripheral neuropathy, bladder dysfunction, and ED due to thoracolumbar spine disability, based on all the evidence of record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of the left lower extremity or erectile dysfunction.  The STRs show complaints of burning on urination with discharge in April and May 1980; gram stain results morphologically resembled gonorrhea.  In April 1981, he complained of burning on urination with associated discharge; the impression was nonspecific urethritis.  In April 1982, the impression based on gram stain results was acute gonococcal urethritis.  On September 1982 service separation examination, the genitourinary system and lower extremities were normal on clinical evaluation; he reported having taken medication for a bladder infection, and the examiner noted a history of multiple episodes of "GC/NSU" with the last episode in June 1982.  

On February 2004 VA treatment, the Veteran was noted to have suffered a stroke in October 2003.  He denied symptoms of bladder outlet obstruction, renal failure, kidney stones, frequent urinary tract infections, hematuria, or sexually transmitted infections.

On February 2010 VA examination, the Veteran reported being diagnosed with a low back condition; he reported having weakness of the leg and erectile dysfunction in relation to the spine condition.  He indicated he did not experience any bladder problems in relation to the spine condition.  On neurological examination, the examiner stated that there were signs of lumbar IVDS, and opined that the IVDS did not cause any bladder dysfunction or erectile dysfunction.  Lumbar spine X-ray findings were within normal limits.  The diagnosis was IVDS and the most likely involved peripheral nerve was the lateral femoral cutaneous nerve which affects the right side of the body; the subjective factor was pain, the objective factors were restricted range of motion and diminished sensation of the right lateral thigh, and there were no complications.  In an addendum, the examiner opined that the Veteran's reported erectile dysfunction was less likely than not a residual of the lumbar IVDS.

Based on this evidence, a March 2010 rating decision granted service connection for intervertebral disc syndrome of the lumbar spine.

On February 2011 VA examination, the Veteran reported being diagnosed with IVDS of the lumbar spine; he reported having weakness of the leg, erectile dysfunction, and bladder problems in relation to the spine condition.  It was noted that he had a right-sided stroke at age 42.  On neurological examination, the examiner stated that there were signs of lumbar IVDS, with the most likely peripheral nerve involved being the external cutaneous nerve of the thigh, and opined that the IVDS caused bladder dysfunction with no pad needed and erectile dysfunction.  Lumbar spine X-ray findings were negative.  The diagnosis was IVDS of the lumbar spine with degenerative arthritis changes and the most likely involved peripheral nerve was the L2/L3 nerve affecting the left side of the body; complications included bladder dysfunction and erectile dysfunction.

In a February 2011 addendum, the examiner stated that the basis for the diagnosis of arthritis was that it is an established diagnosis.  Asked to provide rationale for the cited complications of left leg numbness, bladder dysfunction, and erectile dysfunction, the examiner opined that left leg numbness, bladder dysfunction and erectile dysfunction are known complications of IVDS, and the Veteran had sensory loss bilaterally in the L2 distribution; the examiner opined that although straight leg raising test was negative on both sides, this test is known to be less than 100% sensitive.

Based on this evidence, a March 2011 rating decision granted service connection for bladder dysfunction, rated 40 percent; left lower extremity peripheral neuropathy, rated 10 percent; and erectile dysfunction, rated 0 percent; each as secondary to the service-connected disability of IVDS of the lumbar spine, and effective January 11, 2011.  

On June 2011 VA examination, the Veteran reported having weakness of the leg, erectile dysfunction, and bladder problems in relation to his spine condition.  He reported having peripheral neuropathy of the left lower extremity since November 1978.  He reported experiencing erectile dysfunction beginning at age 45 and diagnosed in 2008; he attributed the most likely cause to stroke.  Regarding bladder dysfunction, he reported that the condition began in 2002 and indicated he did not have a history of UTIs; he reported having bladder infection and venereal disease in service.  On neurological examination, the examiner stated that there were signs of lumbar IVDS, with the most likely peripheral nerve involved being the sciatic nerve, and opined that the IVDS caused bladder dysfunction with no pad needed and erectile dysfunction.  The diagnosis was IVDS of the lumbar spine with degenerative arthritis changes and the most likely involved peripheral nerve was the sciatic nerve which affected both sides of the body; complications included bladder dysfunction and erectile dysfunction.  For the diagnosis of bladder dysfunction, the diagnosis was changed to overactive bladder, which the examiner opined was a result of a progression of the previous diagnosis.  The examiner opined that the diagnosis of erectile dysfunction was most likely caused by lumbar IVDS because that is a common cause of ED.

July 2011 lumbosacral spine X-ray results showed mild degenerative hypertrophic endplate changes and marked degenerative endplate hypertrophic formation left at T11 with slight anterior wedding of T11.  

On November 2011 VA examination, the Veteran reported suffering a cerebrovascular accident in 2003 affecting "the whole right side".  He reported numbness in the entire right leg associated with stiffness, bladder complaints (hesitancy) and erectile dysfunction for 2 to 3 years.  On physical examination, he was found not to have radicular pain or any other signs or symptoms due to radiculopathy.  X-rays showed mild degenerative changes, which the examiner opined were at least as likely related to post-service conditions and/or normal process of aging and less likely as not a result of or aggravated by any in-service event/condition.  The diagnoses were lumbar IVDS and low back pain.  The examiner stated that the Veteran did not have any conditions related to IVDS.  The examiner opined that the alleged sensory deficits reported in the lower extremities, the alleged bladder condition, and the erectile dysfunction deficits are at least as likely as not related to the non-service connected stroke and/or other conditions unrelated to a back condition, and less likely as not related to any lumbar spine condition.  The examiner noted that the VA examinations report an L2 deficit on one report and an L4 deficit on another report, and opined that the report that the lateral femoral cutaneous nerve is an expression of IVDS is without merit.  The examiner explained that IVDS would express as a root distribution, and not an isolated peripheral sensory nerve.  The examiner opined that bladder/erectile dysfunction conditions would be an expression of cauda equina, which is a neurosurgical emergency associated with severe neurological deficits; no urinary retention was reported (as would be found in cauda equina).  The examiner opined that ED is not listed as a complication of low back pain.  The examiner opined that the neurological function is normal and does not result in any other diagnosis.  The examiner noted that the record shows the Veteran had intermittent episodes of in-service musculoskeletal low back pain, and he reported post service activities had been more strenuous than in-service activities; he described intermittent episodes of musculoskeletal low back pain associated with specific work related activities.  The examiner opined that these episodes represent recurring episodes of musculoskeletal pain, not a chronic condition.

Based on this evidence, a May 2012 decision proposed to sever service connection for peripheral neuropathy of the left lower extremity, bladder dysfunction, and erectile dysfunction, and to discontinue SMC based on the loss of use of a creative organ.  It was determined that the March 2010 rating decision erroneously established service connection for lumbar intervertebral disc syndrome, based on the February 2010 VA examination which provided such diagnosis; however, that examination report failed to provide a competent medical opinion linking lumbar IVDS to the Veteran's military service, and peripheral neuropathy of the left lower extremity, bladder dysfunction, and erectile dysfunction were subsequently service connected as associated with lumbar IVDS.  The rating decision stated that the evidence of record is not sufficient to properly establish service connection for these conditions in accordance with the law.

On December 2012 VA examination, the diagnosis was degenerative joint disease of the lumbar spine.  Sensory exam testing for the left lower extremity was normal.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes), and he did not have IVDS of the thoracolumbar spine.  According to nerve conduction-EMG study, no evidence of radiculopathy secondary to lumbar spine disease was present.  The examiner reviewed the conflicting medical evidence and noted that the November 2011 VA examiner's detailed evaluation and reported attributed neurologic findings to history of previous stroke and leaves no room for inclusion of concurrent loss of function due to lumbar IVDS; an EMG was obtained to rule out neuropathy vs. lumbar radiculopathy from lumbar disc disease and, according to the study results, there was no evidence of radiculopathy secondary to lumbar spine disease.  Therefore, the examiner opined that the Veteran's current diagnosis of IVDS of the lumbar spine is less likely than not related to his treatment for recurrent back pain during his military service.

On February 2013 electrodiagnostic study, the findings were "suggestive of sensory neuropathy bilaterally", and there was no evidence of acute radiculopathy seen.

The March 2013 rating decision on appeal severed service connection for left lower extremity peripheral neuropathy, bladder dysfunction, and ED, effective June 1, 2013, and found that entitlement to SMC is no longer shown effective June 1, 2013.

At the September 2014 Board hearing, the Veteran testified that he had been experiencing leg problems, bladder problems, and erectile dysfunction since long before he suffered a stroke in 2003.  He testified that he had frequent bladder infections during service and he has had bladder problems ever since that time.

In the August 2015 remand, the Board noted that the central issue is whether or not the Veteran suffers from left lower extremity peripheral neuropathy, bladder dysfunction, ED and loss of use of a creative organ secondary to the service-connected thoracolumbar spine disability versus the stroke suffered in October 2003.  Because the evidence of record at that time included incomplete and conflicting opinions as well as conflicting physical findings, particularly whether the Veteran does or does not have IVDS, the Board remanded the matters for additional development.

On January 2016 VA back examination, the diagnosis was degenerative arthritis of the spine.  The Veteran reported that while he was in the Navy he had multiple sexually transmitted infections (gonorrhea) and, he believed, some "bladder infections"; he recalled that shortly following his separation, he began to notice the symptom of urinary urgency that had increased over time.  He reported that he began to notice some urinary hesitancy and erectile dysfunction about 15 years prior to the examination.  He reported that he had a stroke in 2002 or 2003 for which he was hospitalized for 2.5 weeks; initially he was profoundly weak on the right side of his body and, over time, he gradually recovered almost full strength in the right upper and lower extremities, and he returned to work about 3 years after the stroke.  At the time of examination, he reported having no "numbness" or "pins and needles" sensations in the lower extremities.  The examiner (the chief of surgery service) opined that the Veteran does not have IVDS of the thoracolumbar spine.  The examiner opined that the Veteran's low back pain extending into his thighs and calves, and muscle spasm in his back and thighs/calves, are most likely due to degenerative arthritis of his lumbosacral spine and not due to "intervertebral disc syndrome".  The examiner noted the complaint of pain extending from the lower back into the thighs and calves but suspected this pain is "referred pain" rather than pain due to a "radiculopathy" (pathology of a nerve root) or "radiculitis" (inflammation of a nerve root).  The examiner's suspicion was that the Veteran does not have pain directly related to specific nerve root compression.  The examiner noted that other examiners may have different opinions based on their interpretation of the definition of "intervertebral disc syndrome", the history elicited during their interview of the Veteran, or the physical examination performed.

On January 2016 VA peripheral nerves examination, the diagnoses were peripheral neuropathy and lumbar degenerative disc disease.  In addition to back pain, the Veteran described cramps and shooting pain in the lower back extending to both lower extremities posteriorly, "all the way down" to his feet.  He denied incontinence or change in sexual dysfunction recently or progressive focal motor weakness in the lower extremities.  He reported a longstanding history of erectile dysfunction, with onset after his stroke around 2004.  He reported that a nerve conduction study performed three years earlier at an outside facility was normal.  He denied bladder dysfunction but reported a history of UTIs while in military service.  Regarding his stroke history, he stated that he was admitted to a facility for dyspnea related to "lung bleed" and his right lower extremity was found to be weak; thereafter, based on MRI, he was diagnosed with a stroke.  Following a physical examination, the examiner (an attending neurologist) noted that the Veteran has been diagnosed with a chronic thoracolumbar spine disorder, symptomatic since 1978; this was based on historical report, clinical presentation, and the most recent available X-ray.  November 2011 lumbosacral X-rays were noted to show mild facet arthropathy at L5-S1 and a large left lateral osteophyte extending from the inferior endplate of T11.  The examiner noted that the Veteran was also diagnosed with residual of an October 2003 stroke in the form of mild weakness of the right hip flexor; the examiner opined that these results do not affect the left lower extremity based on recent neurological exam.  The examiner opined that it is less likely that the service-connected thoracic lumbar disability is aggravating the stroke related residual.  The examiner noted that the Veteran is diagnosed with lumbosacral radiculopathy affecting his legs and opined that it is as likely as not that the Veteran's current lumbosacral radiculopathy is related to his service connected thoracolumbar disability based on review of recent X-rays, review of previous numerous C&P reports mentioning (and documenting) gradual progression of symptoms since onset in 1978 as well as the anticipated natural history of disease progression.  The examiner opined that it is not likely that the Veteran's current bladder dysfunction is related to his service-connected thoracolumbar disability for the following reasons: he denies any current bladder dysfunction, stating that he had a history of UTIs while in military service; and he is not diagnosed with a chronic neurological pathology affecting the genitourinary system.  The examiner noted the reported history of erectile dysfunction and opined that this is less likely to be related to the chronic thoracolumbar spine condition based on recent neurological examination, and the fact that erectile dysfunction secondary to neurologic causes is highly unlikely to occur in isolation without other evidence of myelopathic features such as saddle anesthesia, bowel incontinence or progressive focal motor deficit affecting distal muscle groups of the lower extremities.




Severance of service connection for bladder dysfunction and ED

After review of the evidence, the Board finds that severance of service connection for bladder dysfunction and erectile dysfunction due to service-connected thoracolumbar spine disability was proper.  In this case, the competent medical evidence is clear that any current bladder dysfunction and/or ED is not due to the Veteran's service-connected thoracolumbar spine disability.  The earlier opinions of record in support of service connection for these disabilities are based on the erroneous finding that the Veteran has lumbar IVDS.  The January 2016 VA examiners, an orthopedic surgeon and a neurologist, are consistent in their conclusions and opinions that the Veteran's correct diagnosis is lumbar degenerative arthritis/disc disease, and that such disability has not caused or aggravated his alleged bladder dysfunction or ED.  Their expert opinions are well supported by thorough explanations of rationale citing to the accurate medical history.  Given the foregoing, the Board finds the March 2011 rating decision was clearly and unmistakably erroneous in granting service connection for bladder dysfunction and ED due to service-connected thoracolumbar spine disability, and severance was proper.

Severance of service connection for left lower extremity peripheral neuropathy

After review of the evidence, the Board finds that severance of service connection for left lower extremity peripheral neuropathy due to service-connected thoracolumbar spine disability was not proper.  In this case, the medical evidence is largely consistent that the Veteran's left lower extremity disability, whether diagnosed as radiculopathy or peripheral neuropathy, is due to his service-connected thoracolumbar spine disability, and not due to the stroke he suffered many years after service.  The Board notes that the Veteran has not been found to have left lower extremity symptoms on every objective physical examination, and that the examiners have differed as to which peripheral nerve is involved, if any.  However, the opinions of record are mostly in agreement that any diagnosed left lower extremity disability is related to the service-connected thoracolumbar spine disability.  

In any case, clear and unmistakable error is not shown in the March 2011 rating decision which granted service connection for left lower extremity peripheral neuropathy due to service-connected thoracolumbar spine disability.  It is not absolutely clear that a different result would have ensued had all of the medical evidence currently of record been before the reviewers at that time.  Given the foregoing, the Board finds the March 2011 rating decision was not clearly and unmistakably erroneous in granting service connection for left lower extremity peripheral neuropathy due to service-connected thoracolumbar spine disability, and severance was not proper.

Discontinuance of SMC for loss of use of a creative organ

Entitlement to SMC under 38 U.S.C.A. § 114(k) and 38 C.F.R. § 3.350(a) was awarded from January 11, 2011 to June 1, 2013 on account of the loss of use of a creative organ, for erectile dysfunction.  The March 2013 rating decision on appeal discontinued payment of SMC to the Veteran, effective from June 1, 2013.  

SMC at the housebound rate is payable where a veteran, as the result of service-connected disability, has suffered the loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350. 

As discussed above, service connection for erectile dysfunction was severed, and the Board has herein found this action to be proper.  As a result of this severance, the Board notes that the Veteran did not meet the statutory requirements for the payment of SMC for the loss of use of a creative organ as of June 1, 2013, because he was not service connected for ED as of that date.  Therefore, the Veteran's claim for continued payment of SMC for the loss of use of a creative organ effective June 1, 2013, must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Severance of service connection for left lower extremity peripheral neuropathy was not proper, and the appeal is granted.

Severance of service connection for ED was proper, and the appeal is denied.

Severance of service connection for bladder dysfunction was proper, and the appeal is denied.

The discontinuation of the Veteran's award of SMC for the loss of use of a creative organ, based on service connection for erectile dysfunction, effective June 1, 2013, was proper and a restoration of that award is not warranted.


REMAND

Upon close review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding the claim for increased rating for a thoracolumbar spine disability, in Correia v. McDonald, 28 Vet. App. 158 (2016) the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible when assessing joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The January 2016 VA back examination report does not comply with Correia.  Accordingly, another examination to address the Correia deficiencies is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of the Veteran to assess the severity of his service connected thoracolumbar spine disability.  The entire claims file should be made available to the examiner in conjunction with this request.  Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the low back examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the thoracolumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

The examiner must fully explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  If the examiner cannot provide any requested opinion without resort to mere speculation, he or she should expressly so indicate, explaining why an opinion cannot be made without resorting to speculation.
2.  Readjudicate the remaining claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


